Citation Nr: 1747508	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a sleep disability, to include as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for diabetes mellitus, to include as a result of herbicide agent exposure (Agent Orange).

5.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from March 1964 to January 1968.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2010 and April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2015, a central office hearing was held before the undersigned.  A transcript of that Board hearing is of record.  

In February 2016, the Board remanded the Veteran's claims so that the RO could complete the following actions: 1) contact the Navy Personnel Command to obtain service treatment records, with special emphasis on records from 1966; 2) obtain medical records from VA and private healthcare providers; 3) obtain an opinion addressing the Veteran's March 1964 "Group Screening Audiogram"; and 4) schedule the Veteran for appropriate VA examinations.  

In an April 2017 rating decision, the RO granted service connection for diabetes mellitus and peripheral neuropathy.  Therefore, those issues are not before the Board.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

Upon reviewing the development since that decision, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Correspondence dated June 2016 indicates that service treatment records from 1966 are unavailable, additional medical records have been obtained, and VA examinations have been completed.  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  The evidence of record favors a finding of a nexus between an in-service event and the Veteran's current diagnosis of bilateral hearing loss.

2.  The evidence of record is against a finding of a nexus between an in-service event and the Veteran's current diagnosis of a back disability.  

3.  The evidence of record is against a finding of a nexus between an in-service event and the Veteran's current diagnosis of a sleep disability, to include as secondary to PTSD.  

4.  The April 2017 rating decision which granted service connection for diabetes mellitus is a complete grant of the benefits sought on appeal.  

5.  The April 2017 rating decision which granted service connection for peripheral neuropathy is a complete grant of the benefits sought on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a sleep disability, on a direct basis or secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 7104 (West 2014).

5.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.  38 U.S.C.A. § 7104 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated May 7, 2010, and May 17, 2010, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection will be presumed for certain chronic diseases, including other organic diseases of the nervous system, i.e. bilateral hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Regarding hearing loss, there is no evidence of bilateral hearing loss within one year of service so as to support service connection on a presumptive basis.  A February 2011 VA examination contains Maryland CNC speech recognition scores of 94 percent for both ears, which constitutes a current disability of bilateral hearing loss for VA purposes.  A March 2017 VA examiner stated that "[t]here must be a nexus of auditory damage on active duty to relate current hearing loss to noise on active duty."  In an April 2017 decision, the Board stated that it "concedes the Veteran's exposure to acoustic trauma while in active service" based on the Veteran's military occupation specialty as an F-4 jet mechanic aboard an aircraft carrier.  Thus, the Board finds that the examiner's finding and the Board's prior ruling are sufficient to establish a nexus between the Veteran's bilateral hearing loss and an in-service event.  More specifically, the examiner's negative opinion is found to have been predicated on the fact that there was no damage resulting from the in-service noise exposure.  However, the Board previously specifically conceded both exposure and damage, and thus, the basis for the negative opinion in this case is no longer present.  The Veteran is therefore entitled to prevail on his claim of service connection for hearing loss.  

Regarding a back disability, a March 2017 VA medical opinion states that the Veteran's back disability was less likely than not incurred in or caused by the service.  The rationale is that there was no documentation of a back disorder during or proximate to service, that back pain was not documented until 2010 (more than 40 years after discharge), and that the Veteran's back disability "is consistent with a systemic arthritic disease and aging process, as manifested in his other joints i.e. ankles, knees."  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  Unfortunately, the evidence therefore weighs against a grant of service connection for the Veteran's back disability.  

Regarding a sleep disability, to include as secondary to PTSD, two medical opinions conclude that the Veteran is not entitled to service connection.  In a March 2017 VA medical opinion, the examiner notes that service treatment records are silent for sleep apnea and that the Veteran was not diagnosed with sleep apnea until 1998 (roughly 30 years after discharge).  The examiner goes on to explain that obesity, which is not related to service, is the only causative factor relating to sleep apnea that the Veteran has.  In a May 2017 VA addendum medical opinion, the examiner states that the Veteran's sleep apnea was not proximately due to or aggravated by service-connected PTSD, because PTSD is not known to interfere with sleep apnea.  Similarly, the medication used to treat PTSD does not lead to sleep apnea.  These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  In summary, the weight of the evidence is against the claim for service connection for sleep apnea, on a direct basis or as secondary to PTSD.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a sleep disability, to include as secondary to PTSD, is denied.  

The claim for service connection for diabetes mellitus, to include as a result of herbicide agent exposure (Agent Orange), having been rendered moot, is dismissed.  

The claim for service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, having been rendered moot, is dismissed.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


